DETAILED ACTION
This action is a response to amendments filed 7/28/20 in which claims 1-20 are pending.

 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Pub. No.: 2019/0350004), herein Zhao, Tsai et al. (Pub. No.: 2018/0020487), herein Tsai and Dinan et al (WO 2018/175809 A1)

As to claim 1, Zhao teaches a method of a two-step random access (RA) procedure in New Radio (NR) mobile communications, comprising:
(Zhao Fig. 5 UE (Processro) sends Msg 1: preamble + data); and 
receiving, by the processor responsive to transmitting the first message, from the network node a second message containing a random access response (RAR) and contention resolution information (Zhao Fig. 6 Msg 2 RAR and [0008] receiving contention resolution) 
wherein the receiving of the second message comprises: 
	monitoring a physical downlink control channel (PDCCH) for the second message (Zhao [0028] monitoring, by the user equipment, within an Msg2 message receiving window or before an Msg2 message receiving timer times out); and 
	stopping to monitor the PDCCH in an event that at least one of a plurality of conditions is met, and wherein the plurality of conditions comprise: 
	the UE having received a retransmission request for the first message; and 
	expiration of a window of time for the monitoring (Zhao [0028] monitoring, by the user equipment, within an Msg2 message receiving window or before an Msg2 message receiving timer times out);.
Zhao does not teach
A first message containing a preamble index

However Tsai does teach 
A first message containing a preamble index (Tsai [0221] the preamble index carried by Msg 1)
It would have been obvious before the effective filing date to combine the teachings of Zhao with Tsai, because Tsai teaches us the index can be used to separate different transmission reception points (Tsai [0227])

Zhao nor Tsai teach
Wherein the second message is addressed to a shared radio network temporary identifier (RNTI) responsive to:

A cell radio network temporary identifier (C-RNTI) being absent in the first message; 


However Larmo does teach
Wherein the second message is addressed to a shared radio network temporary identifier (RNTI) responsive to:

A cell radio network temporary identifier (C-RNTI) being absent in the first message (Larmo [0048] Similarly, UE1 and UE2 each sends a Granted in RAR transmission 3 to the eNB 400 in response to the combined RAR transmission 2, and the eNB responds with a combined Contention Resolution transmission 4 using a shared identifier such as a shared RNTI) ; 

It would have been obvious before the effective filing date to combine the teachings of Zhao and Tsai with Larmo, because Larmo [0048] teaches us In response to the two received preamble transmissions 1, the eNB 400 sends a combined RAR transmission 2 to the two devices 300, UE1 and UE2, thereby using less resources of the control channel than if separate RAR transmissions are sent to each radio device 300.







As to claim 3, the combination of Zhao, Tsai and Larmo teach the method of Claim 1, wherein the  plurality of conditions comprises:
The UE having completed the RA procedure (Larmo Fig. 8 complets the RA procedure);

	It would have been obvious before the effective filing date to combine the teachings of Zhao and Tsai with Larmo for the same reasons stated in claim 1.

As to claims 4, the combination of Zhao, Tsai and Larmo teach the method of Claim 1, wherein the receiving of the second message comprises receiving one or more partitions of a plurality of partitions of the second message that are addressed to the shared RNTI which comprises a random access RA-RNTI (Tsai [0234]-[0236] msg2 is scrambled by RA-RNTI which is TRP specific, with this indication the UE can determine whether the Msg2 is for the UE or other UEs (partitions))

It would have been obvious before the effective filing date to combine the teachings of Zhao and Larmo with Tsai for the same reasons stated in claim 1.


As to claim 5, the combination of Zhao, Tsai and Larmo teach the method of Claim 4, wherein the receiving of the one or more partitions of the plurality of partitions of the second message comprises:
(Tsai [0136] Addressed to RA-RNTI on PDCCH) and 
stopping to monitor the PDCCH in an event that at least one of a plurality of conditions is met (Tsai [0260] With the indication, the UE can determine which Msg2 should be utilized by the UE, e.g. based on previous TRP selection or selecting a received Msg2 with best signal strength during a period of time to monitor Msg2)

	It would have been obvious before the effective filing date to combine the teachings of Zhao and Larmo with Tsai for the same reasons stated in claim 1.


	As to claim 6, the combination of Zhao, Tsai and Larmo teach the method of Claim 5, wherein the plurality of conditions comprise: 
the UE having completed the RA procedure; 
the UE having received a retransmission request for the first message; 
the UE having been addressed in the one or more partitions of the plurality of partitions of the second message with a random access preamble identifier (RAPID) or a radio network temporary identifier (RNTI) from the first message; and 
expiration of a window of time for the monitoring (Tsai [0304] after the UE determines to utilize the response, the UE can stop monitoring (expiration of a window of time for monitoring)).

It would have been obvious before the effective filing date to combine the teachings of Zhao and Larmo with Tsai for the same reasons stated in claim 1.

As to claims 7, the combination of Zhao, Tsai and Larmo teach the method of Claim 1 with the second message being addressed to the C-RNTI of the UE or another unique identifier (ID) of the UE, further comprising:  32 Attorney Docket No.: MDTK.0425US Inventorship: Mehmet Kunt et al.transmitting, by the processor, a hybrid automatic repeat request negative acknowledgement (HARQ-NACK) feedback to the network node to indicate failure in decoding the second message (Tsai [0116] HARQ is supported)

	It would have been obvious before the effective filing date to combine the teachings of Zhao and Larmo with Tsai for the same reasons stated in claim 1.


As to claim 8, the combination of Zhao, Tsai and Larmo teach the method of Claim 7, with the transmitting of the HARQ-NACK feedback comprises transmitting the HARQ-NACK in a message part of a message formatted as the first message (Tsai [0120] HARQ feedback is transmitted only by the UE which detects its own UE identity, as provided in message 3, echoed in the Contention Resolution message; [0121] For initial access and RRC Connection Re-establishment procedure)

	It would have been obvious before the effective filing date to combine the teachings of Zhao and Larmo with Tsai for the same reasons stated in claim 1.

 
Claimd 9, 10, are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, and Larmo, Tsai and Jeon et al. (Pub. No.: 2019/0069258), herein Jeon

As to claims 9, the combination of Zhao, Tsai and Larmo teach the method of Claim 1, with the second message being addressed to the C-RNTI of the UE or another unique identifier (ID) of the UE, further comprising: transmitting, by the processor, a hybrid automatic repeat request (Tsai [0120] HARQ feedback is transmitted)

Zhao nor Larmo nor Tsai teach
acknowledgement (HARQ-ACK) feedback to the network node to indicate success in decoding the second message wherein no hybrid automatic repeat request negative acknowledgement (HARQ-NACK) feedback is transmitted to the network node responsive to failure in decoding the second message.  

However Jeon does teach
acknowledgement (HARQ-ACK) feedback to the network node to indicate success in decoding the second message wherein no hybrid automatic repeat request negative acknowledgement (HARQ-NACK) feedback is transmitted to the network node responsive to failure in decoding the second message wherein no hybrid automatic repeat request negative acknowledgement (HARQ-NACK) feedback is transmitted to the network node responsive to failure in decoding the second message (Jeon [0167] transmitting ACK to a base station and [0214]  If the contention resolution is failed a UE may flush the HARQ buffer used for transmission of the MAC PDU and may restart the four-step RA procedure from the first step (no NACK is transmitted))

	It would have been obvious before the effective filing date to combine the teachings of Zhao, Tsai and Larmo with Jeon, because Jeon teaches us The last step in the RA procedure may allow Hybrid automatic repeat request (HARQ) retransmission (Jeon [0214])

As to claims 10, the combination of Zhao, Tsai, Larmo and Jeon teach the method of Claim 1, with the second message being addressed to the shared RNTI, further comprising: 
transmitting, by the processor, a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback to the network node to indicate success in completion of the contention resolution, 33 Attorney Docket No.: MDTK.0425US Inventorship: Mehmet Kunt et al.wherein no hybrid automatic repeat request negative acknowledgement (HARQ-NACK) feedback is transmitted to the network node responsive to failure in the completion of the contention resolution (Tsai [0120] HARQ feedback is transmitted Jeon [0167] transmitting ACK to a base station [0214]  If the contention resolution is failed a UE may flush the HARQ buffer buffer used for transmission of the MAC PDU and may restart the four-step RA procedure from the first step (no NACK is transmitted))

	It would have been obvious before the effective filing date to combine the teachings of Zhao, Larmo, Jeon and Tsai for the same reasons stated in claim 1.

Allowable Subject Matter
Claims 11 and 14-20 allowed.


Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive. With respect to claims 1, Zhao teaches (Zhao [0028] monitoring, by the user equipment, within an Msg2 message receiving window or before an Msg2 message receiving timer times out). With respect to claims 11 and 14-20 Applicant’s arguments, see, filed 7/28/21, t have been fully considered and are persuasive.  The rejection of claims 11 and 14-20 has been withdrawn. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467